EXHIBIT 10.12
Third Amendment to the Business Loan Agreement
Between California First Leasing Corporation and Bank of America
dated as of April 20, 2012

[bofa.gif]
AMENDMENT NO. 3 TO LOAN AGREEMENT
 
          This Amendment No. 3 (the "Amendment") dated as of April 20, 2012, is
between Bank of America, N.A. (the "Bank") and California First Leasing
Corporation (the "Borrower").
 
RECITALS
 
A. The Bank and the Borrower entered into a certain Loan Agreement dated as of
March 25, 2010 (together with any previous amendments, the "Agreement").
 
B. The Bank and the Borrower desire to amend the Agreement.
 
 AGREEMENT
 
1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meaning given to them in the Agreement.
 
2. Amendments. The Agreement is hereby amended as follows:
 
2.1 In the paragraph number 1.2, entitled "Availability Period," the first
sentence is hereby amended to read in its entirety as follows:
 
"The line of credit is available between the date of this Agreement and March
31, 2013, or such earlier date as the availability may terminate as provided in
this Agreement (the "Facility No. 1 Expiration Date")."
 
2.2 In the paragraph number 7.2 is hereby amended to read in its entirety as
follows:
 
"7.2     Financial Information. To provide the following financial information
and statements in a form and content acceptable to the Bank, and such additional
information as requested by the Bank from time to time. The Bank reserves the
right, upon written notice to the Borrower, to require the Borrower to deliver
financial information and statements to the Bank more frequently than otherwise
provided below, and to use such additional information and statements to measure
any applicable financial covenants in this Agreement.
 
(a)      Within 120 days of the fiscal year end, the annual financial statements
of the Borrower, certified and dated by an authorized financial officer. These
financial statements may be company-prepared.
 
(b)      Within 120 days of the fiscal year end, the annual financial statements
of California First National Bancorp. These financial statements must be audited
(with an opinion satisfactory to the Bank) by a Certified Public Accountant
acceptable to the Bank. The statements shall be prepared on a consolidated basis
and unaudited for consolidating.
 
(c)      Within 60 days after each period's end (Mar, Sept & Dec), quarterly
financial statements of the Borrower, certified and dated by an authorized
financial officer. These financial statements may be company-prepared.
 
(d)      Within 60 days after each period's end (Mar, Sept & Dec), quarterly
financial statements of California First National Bancorp. These financial
statements must be reviewed by a Certified Public Accountant acceptable to the
Bank. The statements shall be prepared on a consolidated and consolidating
basis.
 
(e)      Within 120 days of the end of each fiscal year and within 60 days of
the end of each quarter (Mar, Sept & Dec), a compliance certificate of the
Borrower signed by an authorized financial officer, and setting forth (i) the
information and computations (in sufficient detail) to establish compliance with
all financial covenants at the end of the period covered by the financial
statements then being furnished and (ii) whether there existed as of the date of
such financial statements and whether there exists as of the date of the
certificate, any default under the Agreement applicable to the party submitting
the information and, if any such default exists, specifying the nature thereof
and the action the party is taking and proposes to take with respect thereto.
 
27

--------------------------------------------------------------------------------

 
(f)      Financial projections for the Borrower covering a time period
acceptable to the Bank and specifying the assumptions used in creating the
projections. The projections shall be certified and dated by an authorized
financial officer and provided to the Bank no less than 120 days after the end
of the fiscal year."
 
3. Representations and Warranties. When the Borrower signs this Amendment, the
Borrower represents and warrants to the Bank that: (a) there is no event which
is, or with notice or lapse of time or both would be, a default under the
Agreement except those events, if any, that have been disclosed in writing to
the Bank or waived in writing by the Bank (b) the representations and warranties
in the Agreement are true as of the date of this Amendment as if made on the
date of this Amendment, (c) this Amendment does not conflict with any law,
agreement, or obligation by which the Borrower is bound, and (d) if the Borrower
is a business entity or a trust, this Amendment is within the Borrower's powers,
has been duly authorized, and does not conflict with any of the Borrower's
organization papers.
 
4. Conditions. This Amendment will be effective when the Bank receives the
following items, in form and content acceptable to the Bank:
 
4.1 Subordination agreements in favor of the Bank signed by the Borrower and
California First National Bancorp.
 
4.2 Resolutions to Obtain Credit executed by the Borrower.
 
4.3 Resolutions Authorizing Execution of Guaranty (Corporation) executed by
California First National Bancorp.
 
5. Effect of Amendment. Except as provided in this Amendment, all of the terms
and conditions of the Agreement, including but not limited to the Dispute
Resolution Provision, shall remain in full force and effect.
 
6. Counterparts. This Amendment may be executed in counterparts, each of which
when so executed shall be deemed an original, but all such counterparts together
shall constitute but one and the same instrument.
 
7. FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND AGREES
THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES ANY
COMMITMENT LETTER, TERM SHEET OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS
RELATING TO THE OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES TO THE
CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND
(D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.
 
This Amendment is executed as of the date stated at the beginning of this
Amendment.
 
Bank of America, N.A.
By: /s/ David Young
Name: David Young
Title: Senior Vice President
 
BORROWER(S):
 
California First Leasing Corporation
By: /s/ Glen T. Tsuma
Name: Glen T. Tsuma
Title: President

 
 
28

--------------------------------------------------------------------------------